DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2014/201958 A1) in view of Wu et al. (USPN 2016/0140889 A1).

As to claim 1, Yang teaches a display luminance adjustment method comprising:

obtaining an ambient light signal (see at least Abstract “in the process of adjusting the backlight brightness of the screen, the embodiments of the present invention take into account the backlight brightness of the screen and/or the ambient light brightness”);
determining a target luminance value of the display screen based on the ambient light signal, wherein the target luminance value of the display screen is a value representing an overall luminance of the display screen presented after a display screen luminance and a luminance of the to-be-displayed image displayed on the display screen are merged (see at least figs. 1-2 and 15-17, Abstract “The method for adjusting the brightness of a screen comprises: determining an initial value and a target value of the backlight brightness of the screen; and according to the amount of brightness variation when the backlight brightness of the screen of the current frame varies from the backlight brightness of the screen of the next frame, adjusting the backlight brightness of the screen of the next frame until the backlight brightness of the screen is adjusted to the target value from the initial value, wherein the amount of brightness variation when the backlight brightness of the screen of the current frame varies from the backlight brightness of the screen of the next frame relates to one of the following factors or the combination thereof: the backlight brightness of the screen of the current frame and ambient light brightness.”).
Yang does not directly teach obtaining a target pixel value of the to-be-displayed image based on the initial luminance value, the target luminance value, and a current pixel value of the to-be-displayed image, wherein the target pixel value and the current pixel value are 
Wu teaches 
obtaining a target pixel value of a to-be-displayed image based on an initial luminance value, a target luminance value, and a current pixel value of the to-be-displayed image, wherein the target pixel value and the current pixel value are represented by red, green, and blue (RGB) values (see at least figs. 5, 6, 9, 10 and [0047] “Display control circuitry 30 may obtain red, green, and blue pixel values (sometimes referred to as RGB values or digital display control values) corresponding to the color to be displayed by a given pixel. The RGB values may be converted into analog display signals for controlling the brightness of each pixel. The RGB values (e.g., integers with values ranging from 0 to 255) may correspond to the desired pixel intensity of each pixel. For example, a digital display control value of 0 may result in an "off" pixel, whereas a digital display control value of 255 may result in a pixel operating at a maximum available power”; [0060] “The chromaticity values may be computed by transforming, for example, three color intensities (e.g., intensities of colored light emitted by a display) such as intensities of red, green, and blue light into three tristimulus values X, Y, and Z and normalizing the first two tristimulus values X and Y (e.g., by computing x=X/(X+Y+Z) and y=Y/(X+Y+Z) to obtain normalized x and y values). Transforming color intensities into tristimulus values may be performed using transformations defined by the International Commission on Illumination (CIE) or using any other suitable color transformation for computing tristimulus values.”; and [0078] “display control circuitry 30 may apply a temporal filter to the adapted RGB values to ensure that the adjustment of images does not occur too quickly or too slowly relative 
presenting the to-be-displayed image on the display screen based on the target pixel value (see at least [0079] “display control circuitry 30 may output the adapted RGB values to the pixel array (e.g., pixel array 92 of FIG. 6) of display 14 to thereby display images on display 14.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the pixel values of Wu with the display luminance adjustment method of Yang in order to provide improved ways of displaying images that adapt to different ambient lighting conditions (see Wu at least [0002], [0005] and [0092]).  Both Yang and Wu are in the same field of displays that adapt to ambient lighting conditions to ensure that the user does not perceive color/brightness shifts.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 13, Yang teaches an electronic device, comprising: 
a display screen (see at least Abstract “a screen”); and 

obtain an initial luminance value of the display screen (see at least Abstract “determining an initial value .. of the backlight brightness of the screen”);
obtain an ambient light signal (see at least Abstract “in the process of adjusting the backlight brightness of the screen, the embodiments of the present invention take into account the backlight brightness of the screen and/or the ambient light brightness”);
determine a target luminance value of the display screen based on the ambient light signal, wherein the target luminance value of the display screen is a value representing an overall luminance of the display screen presented after a display screen luminance and a luminance of the to-be-displayed image displayed on the display screen are merged (see at least figs. 1-2 and 15-17, Abstract “The method for adjusting the brightness of a screen comprises: determining an initial value and a target value of the backlight brightness of the screen; and according to the amount of brightness variation when the backlight brightness of the screen of the current frame varies from the backlight brightness of the screen of the next frame, adjusting the backlight brightness of the screen of the next frame until the backlight brightness of the screen is adjusted to the target value from the initial value, wherein the amount of brightness variation when the backlight brightness of the screen of the current frame varies from the backlight brightness of the screen of the next frame relates to one of the following factors or the combination thereof: the backlight brightness of the screen of the current frame and ambient light brightness.”).

Wu teaches an electronic device, comprising: 
a display screen (see at least fig. 6: display 14 and [0026]); and 
a processor coupled to the display screen (see at least figs. 5-6: processing circuitry 40 and display 14) and configured to: 
obtain a target pixel value of a to-be-displayed image based on an initial luminance value, the target luminance value, and a current pixel value of the to-be-displayed image, wherein the target pixel value and the current pixel value are represented by red, green, and blue (RGB) values (see at least figs. 5, 6, 9, 10 and [0047] “Display control circuitry 30 may obtain red, green, and blue pixel values (sometimes referred to as RGB values or digital display control values) corresponding to the color to be displayed by a given pixel. The RGB values may be converted into analog display signals for controlling the brightness of each pixel. The RGB values (e.g., integers with values ranging from 0 to 255) may correspond to the desired pixel intensity of each pixel. For example, a digital display control value of 0 may result in an "off" pixel, whereas a digital display control value of 255 may result in a pixel operating at a maximum available power”; [0060] “The chromaticity values may be computed by transforming, for example, three color intensities (e.g., intensities of colored light emitted by a display) such as intensities of red, green, and blue light into three tristimulus values X, Y, and Z 
wherein the display screen is configured to present the to-be-displayed image based on the target pixel value (see at least [0079] “display control circuitry 30 may output the adapted RGB values to the pixel array (e.g., pixel array 92 of FIG. 6) of display 14 to thereby display images on display 14.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the pixel values of Wu with the electronic device of Yang in order to provide improved ways of displaying images that adapt to different ambient lighting conditions (see Wu at least [0002], [0005] and [0092]).  Both Yang and Wu are in the same field of displays that adapt to ambient lighting conditions to ensure that the user does not perceive color/brightness shifts.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 

As to claim 2, the combination of Yang and Wu teach the display luminance adjustment method of claim 1 (see above rejection), further comprising controlling the to-be-displayed image to gradually change from the current pixel value to the target pixel value, wherein a first change rate is a rate at which the to-be-displayed image gradually changes from the current pixel value to the target pixel value (see at least Wu [0078] “display control circuitry 30 may apply a temporal filter to the adapted RGB values to ensure that the adjustment of images does not occur too quickly or too slowly relative to the speed at which the user adapts to different lighting conditions. Adjusting display images at controlled intervals in accordance with the timing of chromatic adaptation may ensure that the user does not perceive sharp changes in the display light as the ambient lighting conditions change”), wherein the second change rate is a rate at which the initial luminance value changes to the target luminance value in a unit time, and wherein the first change rate is directly proportional to the second change rate (see Yang at least figs. 3-14: note gradual change (from initial brightness to target brightness) and note English translation of description: “In order to solve the problem that the adjustment speed of the screen backlight brightness is fixed in the prior art, human eyes have different sensitivities at different brightness levels, and in some scenarios, the human eye may feel the problem of the change of the screen backlight brightness. The embodiment of the present invention adjusts the gradual change of the brightness of the screen backlight based on the brightness of the screen backlight and the brightness of the ambient light, the brightness of the screen 

As to claim 3, the combination of Yang and Wu teach the display luminance adjustment method of claim 1 (see above rejection), further comprising: determining a pixel adjustment coefficient of the to-be-displayed image based on the initial luminance value and the target luminance value; and obtaining the target pixel value further based on the pixel adjustment coefficient (see Yang at least figs. 3-17 and translation of description “The embodiments for adjusting the brightness of the screen backlight according to the embodiments of the present invention are respectively described below with reference to specific embodiments. In the following specific embodiments, .. set the screen backlight brightness adjustable range of 0-255, is divided into 256 levels. First Embodiment: The screen backlight brightness and ambient light brightness of the current frame are taken into consideration at the same time. Let N = 0. 0167 * 200, M = 0. 0167 * 40, where 0. 0167 is the time per frame at 60 Hertz (Hz) frequency. It can be understood that when the screen frequency changes, the time of each frame also changes; and 200 and 40 are empirical coefficient” and Wu at least figs. 5, 6, 9, 10 and [0078] “display control circuitry 30 may apply a temporal filter to the adapted RGB values to ensure that the adjustment of images does not occur too quickly or too slowly relative to the speed at which the user adapts to different lighting conditions. Adjusting display images at controlled intervals in accordance with the timing of chromatic adaptation may ensure that the user does not perceive sharp changes in the display light as the ambient lighting conditions change”).



As to claim 5, the combination of Yang and Wu teach the display luminance adjustment method of claim 1 (see above rejection), further comprising: adjusting an initial pixel adjustment coefficient based on the initial luminance value and the target luminance value to obtain a pixel adjustment coefficient of the to-be-displayed image, wherein the pixel adjustment coefficient is greater than or equal to the initial pixel adjustment coefficient; and obtaining the target pixel value further based on the pixel adjustment coefficient (see at least Yang at least figs. 3-14 and note the gradual change of the brightness of the screen backlight is in line with the change of human sensitivity (ambient light brightness factor) and Wu at least figs. 5, 6, 9, 10 and [0078]).

As to claim 6, the combination of Yang and Wu teach the display luminance adjustment method of claim 5 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2, wherein the display luminance adjustment method further comprises adjusting the initial pixel adjustment coefficient to obtain a pixel adjustment coefficient of each of the N frames of images, and wherein pixel adjustment coefficients of the N frames of images are in an ascending order or a 

As to claim 7, the combination of Yang and Wu teach the display luminance adjustment method of claim 1 (see above rejection), further comprising: determining a reference luminance value of the to-be-displayed image based on the initial luminance value, wherein the reference luminance value is either: greater than or equal to the initial luminance value and less than or equal to the target luminance value; or less than or equal to the initial luminance value and greater than or equal to the target luminance value; obtaining a pixel adjustment coefficient of the to-be-displayed image based on either: a first ratio of the reference luminance value to the initial luminance value; or a second ratio of the reference luminance value to the target luminance value; and obtaining the target pixel value based on the pixel adjustment coefficient and the current pixel value (see at least Yang at least figs. 3-14 and note the gradual change of the brightness of the screen backlight is in line with the change of human sensitivity (ambient light brightness factor) and Wu at least figs. 5, 6, 9, 10 and [0078]).

As to claim 8, the combination of Yang and Wu teach the display luminance adjustment method of claim 7 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2, and wherein the display luminance adjustment method further comprises adjusting the initial luminance value to obtain a second reference luminance value of each of the N frames of images (see at least 

As to claim 9, the combination of Yang and Wu teach the display luminance adjustment method of claim 7 (see above rejection), further comprising: determining a luminance adjustment step value; and adjusting the initial luminance value based on the luminance adjustment step value to obtain the reference luminance value (see at least Yang at least figs. 3-14 and note the gradual change of the brightness of the screen backlight is in line with the change of human sensitivity (ambient light brightness factor).

As to claim 10, the combination of Yang and Wu teach the display luminance adjustment method of claim 9 (see above rejection), further comprising determining the luminance adjustment step value based on a luminance change rate of the display screen, wherein the luminance adjustment step value is in positive correlation to the luminance change rate (see at least Yang at least figs. 3-14 and note the gradual change of the brightness of the screen backlight is in line with the change of human sensitivity (ambient light brightness factor).

As to claim 11, the combination of Yang and Wu teach the display luminance adjustment method of claim 9 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2, and wherein the display luminance adjustment method further comprises determining an i" reference luminance value of an i image frame based on a formula: ref_lum [i] = start_lum —i * step_lum, wherein 

As to claim 12, the combination of Yang and Wu teach the display luminance adjustment method of claim 1 (see above rejection), wherein before presenting the to-be-displayed image on the display screen, the display luminance adjustment method further comprises adjusting the display screen luminance, and wherein the display screen luminance is the target luminance value (see at least figs. 1-2 and 15-17, Abstract “The method for adjusting the brightness of a screen comprises: determining an initial value and a target value of the backlight brightness of the screen; and according to the amount of brightness variation when the backlight brightness of the screen of the current frame varies from the backlight brightness of the screen of the next frame, adjusting the backlight brightness of the screen of the next frame until the backlight brightness of the screen is adjusted to the target value from the initial value, wherein the amount of brightness variation when the backlight brightness of the screen of the current frame varies from the backlight brightness of the screen of the next frame relates to one of the following factors or the combination thereof: the backlight brightness of the screen of the current frame and ambient light brightness.”).



As to claim 15, the combination of Yang and Wu teach the electronic device of claim 13 (see above rejection), wherein the processor is further configured to: determine a pixel adjustment coefficient of the to-be-displayed image based on the initial luminance value and the target luminance value; and obtain the target pixel value further based on the pixel adjustment coefficient (see Yang at least figs. 3-17 and translation of description “The embodiments for adjusting the brightness of the screen backlight according to the embodiments of the present invention are respectively described below with reference to specific embodiments. In the following specific embodiments, .. set the screen backlight brightness adjustable range of 0-255, is divided into 256 levels. First Embodiment: The screen backlight brightness and ambient light brightness of the current frame are taken into consideration at the same time. Let N = 0. 0167 * 200, M = 0. 0167 * 40, where 0. 0167 is the time per frame at 60 Hertz (Hz) frequency. It can be understood that when the screen frequency changes, the time of each frame also changes; and 200 and 40 are empirical coefficient” and Wu at least figs. 5, 6, 9, 10 and [0078] “display control circuitry 30 may apply a temporal filter to the adapted RGB values to ensure that the adjustment of images does not occur too quickly or too slowly relative to the speed at which the user adapts to different lighting conditions. Adjusting display images at controlled intervals in accordance with the timing of chromatic adaptation may ensure that the user does not perceive sharp changes in the display light as the ambient lighting conditions change”).



As to claim 17, the combination of Yang and Wu teach the electronic device of claim 13 (see above rejection), wherein the processor is further configured to: adjust an initial pixel adjustment coefficient based on the initial luminance value and the target luminance value to obtain a pixel adjustment coefficient of the to-be-displayed image, wherein the pixel adjustment coefficient is greater than or equal to the initial pixel adjustment coefficient; and obtain the target pixel value further based on the pixel adjustment coefficient. (see at least Yang at least figs. 3-14 and note the gradual change of the brightness of the screen backlight is in line with the change of human sensitivity (ambient light brightness factor) and Wu at least figs. 5, 6, 9, 10 and [0078]).

As to claim 18, the combination of Yang and Wu teach the electronic device of claim 17 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2, wherein the processor is further configured to adjust the initial pixel adjustment coefficient to obtain a pixel adjustment coefficient of each of the N frames of images, and wherein pixel adjustment coefficients of the N frames of images are in an ascending order or a descending order (see at least Yang at least 

As to claim 19, the combination of Yang and Wu teach the electronic device of claim 13 (see above rejection), wherein the processor is further configured to: determine a reference luminance value of the to-be-displayed image based on the initial luminance value, wherein the reference luminance value is either: greater than or equal to the initial luminance value and less than or equal to the target luminance value; or less than or equal to the initial luminance value and greater than or equal to the target luminance value; obtain a pixel adjustment coefficient of the to-be-displayed image based on either: a first ratio of the reference luminance value to the initial luminance value; or a second ratio of the reference luminance value to the target luminance value; and obtain the target pixel value based on the pixel adjustment coefficient and the current pixel value (see at least Yang at least figs. 3-14 and note the gradual change of the brightness of the screen backlight is in line with the change of human sensitivity (ambient light brightness factor) and Wu at least figs. 5, 6, 9, 10 and [0078]).

As to claim 20, the combination of Yang and Wu teach the electronic device of claim 19 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2, and wherein the processor is further configured to adjust the initial luminance value to obtain a second reference luminance value of each of the N frames of images (see at least Yang at least figs. 3-14 and note English translation of description: current frame and next frame).

As to claim 21, the combination of Yang and Wu teach the electronic device of claim 19 (see above rejection), wherein the processor is further configured to: determine a luminance adjustment step value; and adjust the initial luminance value based on the luminance adjustment step value to obtain the reference luminance value (see at least Yang at least figs. 3-14 and note the gradual change of the brightness of the screen backlight is in line with the change of human sensitivity (ambient light brightness factor).

As to claim 22, the combination of Yang and Wu teach the electronic device of claim 21 (see above rejection), wherein the processor is further configured to determine the luminance adjustment step value based on a luminance change rate of the display screen, and wherein the luminance adjustment step value is in positive correlation to the luminance change rate (see at least Yang at least figs. 3-14 and note the gradual change of the brightness of the screen backlight is in line with the change of human sensitivity (ambient light brightness factor).

As to claim 23, the combination of Yang and Wu teach the electronic device of claim 21 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2, wherein the processor is further configured to determine an i" reference luminance value of an i image frame based on a formula: ref_lum [i] = start_lum —i * step_lum, wherein ref_lum [i] is the i reference luminance value, wherein start_lum is the initial luminance value, wherein step_lum is the luminance adjustment step value, and wherein i is a positive integer less than or equal to N (see Yang at 

As to claim 24, the combination of Yang and Wu teach the electronic device of claim 13 (see above rejection), wherein before the display screen presents the to-be-displayed image, the processor is further configured to adjust the display screen luminance, and wherein the display screen luminance is the target luminance value (see at least figs. 1-2 and 15-17, Abstract “The method for adjusting the brightness of a screen comprises: determining an initial value and a target value of the backlight brightness of the screen; and according to the amount of brightness variation when the backlight brightness of the screen of the current frame varies from the backlight brightness of the screen of the next frame, adjusting the backlight brightness of the screen of the next frame until the backlight brightness of the screen is adjusted to the target value from the initial value, wherein the amount of brightness variation when the backlight brightness of the screen of the current frame varies from the backlight brightness of the screen of the next frame relates to one of the following factors or the combination thereof: the backlight brightness of the screen of the current frame and ambient light brightness.”).

Response to Arguments
Applicant’s arguments filed 7/23/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fu (CN 103325355 A) – see Abstract “The invention discloses a method for dynamically adjusting backlight brightness based on the image content. The method can dynamically adjust a backlight and adjust the image contrast effectively. The method includes the following steps: (1) calculating the gray level histogram of an image to be used for calculating the highest degree of distortion and the largest gain coefficient of the image; (2) limiting the maximum value of the gain coefficient to reduce the influences that the display effect is weakened and a user feels uncomfortable in vision, wherein the influences are caused by sudden change of the backlight; (3) according to the ambient brightness, determining the minimum value of the current brightness of a mobile phone to determine the current maximum distortion so that the situation that the user is unable to recognize the content on a screen because the environment is too bright will not happen; (4) introducing an image similarity algorithm of a historical frame and a current frame to reduce the number of times of calculation of the gain coefficient. The method dynamically adjusts the backlight according to the display content on the screen, reduces calculation amount to the greatest extent under the condition that the effect of the calculation amount on the performance of the mobile phone is taken into consideration, compensates for the caused image distortion, and ensures that the visual experience of the user will not be affected by the design of low power consumption.”;
Wu (USPN 2016/0093257 A1) – see [0030] “The term "emitted brightness value" of the brightness module herein may refer to the physical (actual) brightness of a content of pure white color (with R, G, B=1.0, 1.0, 1.0) displayed on a screen or a display module, which may be the overall brightness directly controlled by the brightness module and measurable by instrument. The "emitted brightness value" herein may have a positive correlation with a respective "brightness level". That is, the higher the "brightness level" is, the greater the "emitted brightness value" will be, and vice versa.” and [0045] “Gamma correction, gamma nonlinearity or gamma refers to a nonlinear operation used to code and decode luminance or tristimulus values in video or still image systems. In each of example schemes 200, 300 and 400, the effect of gamma may need to be taken into account in processing the pixels of the image content for display. In mathematical terms, let g be the gamma function of the content brightness I of each pixel of the image content for display, and g.sup.-1 is the inverse function of g. Then, adjustment for gamma for the content brightness I of each pixel of the image content for display may be expressed mathematically as Equation 4 below.”;
Choi et al. (USPN 2012/0098848 A1) – see Abstract “An image processing device, an image processing method, and a flat panel display are disclosed. According to some aspects, the image processing device may include: an image determining unit for determining a kind of an input image as one of a moving picture, a photograph image, and a user interface image. A legibility improving unit may be configured to generate a legibility improved image by extracting specific pixels from pixels included in the input image according to the kind of the input image that is determined by the image 
Lie (USPN 8,305,401 B1) – see Abstract “A light management unit (LMU) includes multiple brightness compensation modules and algorithms mixed together in a digital domain. The LMU is configured to receive content data, such as gamma correction data generated by a graphics or video processor and corresponding to frames of video data, ambient light data obtained using a light sensor, ambient temperature data using a temperature sensor, and a manual brightness setting. An ambient light compensation value is multiplied into the manual brightness settings so the resulting compensation value is a percent of the manual settings. A content adjustment interface (CAI) module is configured to compensate the backlight brightness according to real-time video data. The content adjustment performed by the CAI module is combined with the ambient light adaptive dimming. A final stage step generator enables a gradual brightness transition to minimize, if not eliminate jitter and jump.”
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        11/9/21

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623